HAWKES, J.
Claimant appeals the order of the Judge of Compensation Claims (JCC), which held Claimant’s broken wrist, sustained when playing softball with her supervisor and co-workers while she was “on-call,” was not compensable. We affirm.
Section 440.092(1), Florida Statutes (2003), provides that “[rjecreational or social activities are not compensable unless such [ ] activities are an expressly required incident of employment and produce a substantial direct benefit to the employer beyond improvement in employee health and morale that is common to all kinds of recreation and social life.” Id. Unless both of these statutory criteria are present, regardless of any other circumstance, an injury sustained during recreational or social activities is not compensable.
Here, the JCC found Claimant’s participation in the softball game was recreational activity, and that Claimant’s participation in the game was not mandatory. Because the JCC’s findings are supported by competent, substantial evidence, the order denying compensability of Claimant’s injury is AFFIRMED.
BARFIELD, J., concurs, and BROWNING, J., dissents with opinion.